Case 0:19-cv-61375-RAR Document 21 Entered on FLSD Docket 09/18/2019 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 0:19-cv-61375-RAR

  VILMA REYES, individually and on
  behalf of all those similarly situated,

                Plaintiff,

  v.

  RADIUS GLOBAL SOLUTIONS LLC,

                Defendant.
                                                  /

   DEFENDANT, RADIUS GLOBAL SOLUTIONS LLC’S, REPLY IN SUPPORT
         OF ITS MOTION FOR JUDGMENT ON THE PLEADINGS

         Defendant, Radius Global Solutions LLC (RGS), through counsel and under the

  Federal Rules of Civil Procedure and L.R. 7.1(c), hereby files this reply in support of its

  motion for judgment on the pleadings (Doc. 17) and states:

  A.     This Court Should Find in Favor of RGS as a Matter of Law.

         Plaintiff argues whether the least sophisticated consumer would be misled by RGS’s

  letter is an issue for the jury. “However, the [least sophisticated consumer] test has an

  objective component in that ‘[w]hile protecting naïve consumers, the standard also

  prevents liability for bizarre or idiosyncratic interpretations of collection notices by

  preserving a quotient of reasonableness.’” LeBlanc v. Unifund CCR Partners, 601 F.3d

  1185, 1194 (11th Cir. 2010) (quoting United States v. Nat’l Fin. Servs., Inc., 98 F.3d 131,

  136 (4th Cir. 1996) (citing Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993));

  Barany-Snyder v. Weiner, 539 F.3d 327, 333 (6th Cir. 2008) (“least-sophisticated



                                              1
Case 0:19-cv-61375-RAR Document 21 Entered on FLSD Docket 09/18/2019 Page 2 of 9



  consumer” standard is an objective test); Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d

  85 (2d Cir.) (same)).        Accordingly, the determination of whether a plaintiff alleges

  sufficient facts to state a claim under § 1692e is a question of law for the Court. Madinya

  v. Portfolio Recovery Associates, LLC, 2018 WL 6590829, *3 (S.D. Fla. Dec. 14, 2018);

  see also, e.g., Carbonell v. Weinstein Pinson & Riley, P.S., 2014 WL 2581043, *3 (S.D.

  Fla. May 30, 2014) (“The application of the least sophisticated consumer standard . . . to

  § 1692e is a question of law.”) (citing Jeter v. Credit Bureau, 760 F.2d 1168, 1174–75

  (11th Cir. 1985)).

          Plaintiff’s reliance on LeBlanc is misplaced.                LeBlanc, stands only for the

  proposition that “where the parties reasonably disagree on the proper inferences that can

  be drawn from the debt collector’s letter, resolution is for the trier of fact—not for the court

  on summary judgement.” Id. at 1197 (emphasis added). The relevant issue before the

  court was whether the debt collector violated the FDCPA by improperly threatening to file

  suit against the consumer while not properly licensed. Id. at 1189. The letter at issue was

  sent by the debt collector’s legal department and stated:

                  If we are unable to resolve this issue within 35 days we may
                  refer this matter to an attorney in your area for legal
                  consideration. If suit is filed and if judgment is rendered
                  against you, we will collect payment utilizing all methods
                  legally available to us subject to your rights below.

  Id. at 1188.1 In reviewing the trial court’s award of summary judgment in favor of debtor-

  plaintiff, the Eleventh Circuit found “a reasonable juror could find the dunning letter was


  1
    The issue in LeBlanc did not concern a time-barred debt. Id. at 1189. Rather, because the defendant had
  failed to register as an “out-of-state consumer collection agency” with the State of Florida as required by


                                                      2
Case 0:19-cv-61375-RAR Document 21 Entered on FLSD Docket 09/18/2019 Page 3 of 9



  more informative than threatening and did not threaten imminent legal action,” but “could

  also view this letter as either an overt or thinly-veiled threat of suit.” Id. at 1196.

  Specifically, because the letter included conditional language such as “if” and “may”

  throughout followed by a shift in tone “to more forceful language” such as “will,” there

  was a “reasonable disagreement” on the “proper inferences” that could be drawn from the

  language that should have been resolved by the trier of fact. Id. Accordingly, the Eleventh

  Circuit reversed the summary judgment and remanded the case for trial.

          While in Gomes, Judge Altonaga also found whether the debt collector’s letter was

  misleading was an issue for the trier of fact, Judge Altonaga’s decision is distinguishable

  for several reasons. Gomes v. Portfolio Recovery Associates, LLC, 2018 WL 4179059, *3

  (S.D. Fla. Aug. 22, 2018). First, the letter at issue was materially different. Id. For

  example, the letter included multiple payment options, a payment deadline in bold and

  caps, and other language the court found confusing. Id. Second, Judge Altonaga was not

  presented with the most compelling or on-point caselaw and devoted much of her order to

  distinguishing the case law presented by the defendant.2 Id. Indeed, her order included

  very little analysis of the language from the letter at issue. Ultimately, Judge Altonaga held

  the parties “disagree[d] on the proper inferences that [could] be drawn’ from the Collection




  the Florida Consumer Collection Practices Act, Fla. Stat. Section 559.553, the district court determined the
  defendant could not legally sue plaintiff; thus, the district court held the letter made an improper threat of
  legal action the defendant could not legally take in violation of the FDCPA. Id.
  2
    The majority of the decisions reviewed by Judge Altonaga are from district courts outside the Eleventh
  Circuit. 2018 WL 4179059 at *4. Judge Altonaga did not have the benefit of reviewing the entirety of the
  landscape of cases within the Eleventh Circuit that have now been decided as a matter of law on these
  issues. See generally Motion at PP. 6–7.


                                                        3
Case 0:19-cv-61375-RAR Document 21 Entered on FLSD Docket 09/18/2019 Page 4 of 9



  Letter, or whether the language of the Collection Letter is confusing to the least

  sophisticated consumer; as such ‘resolution is for the trier of fact—not for the Court.’” Id.

          Here, however, unlike in LeBlanc and Gomes, RGS’s letter is clear on its face and

  is subject to only one reasonable interpretation. RGS’s letter unambiguously states the

  creditor “will not sue” for the debt and “will not report it to any credit reporting agency,”

  and that RGS “do[es] not sue people” and “cannot and will not sue” on any account placed

  with RGS. Doc. 1 at Ex. A. To be sure, the least sophisticated consumer could not possibly

  be confused about the consequence of failing to make a payment or making only a partial

  payment, because there is no reasonable interpretation or inference from this language

  other than that neither the creditor nor RGS will sue plaintiff under any circumstances.

  Indeed, following Gomes, Judge Bloom reviewed a nearly identical letter to the letter at

  issue in Gomes, and agreed the plaintiff’s FDCPA claims based upon even that letter were

  subject to dismissal as a matter of law. Madinya v. Portfolio Recovery Associates, LLC,

  Case No. 18-cv-61138, 2018 WL 6590829, *1 (S.D. Fla. Dec. 14, 2018).

  B.     Plaintiff’s Reliance on Pantoja is Misplaced.

         Although somewhat unclear, plaintiff apparently relies on the 7th Circuit’s decision

  in Pantoja to support her argument that it was somehow confusing for RGS to state it

  “would not sue” her. See Pantoja v. Portfolio Recovery Associates, LLC, 852 F.3d 679

  (7th Cir. 2017). However, several courts within this circuit have considered and rejected

  the court’s rationale in Pantoja, and this Court should as well. See, e.g., Cooper v. Midland

  Credit Management, Inc., 2018 WL 6517448, *4 (M.D. Ga. Dec. 11, 2018) (finding “the

  Seventh Circuit disregarded the debt collector’s express statement that it would not sue the


                                               4
Case 0:19-cv-61375-RAR Document 21 Entered on FLSD Docket 09/18/2019 Page 5 of 9



  consumer for the debt, and that is where the Court disagrees with the rationale

  of Pantoja.”); Trichell v. Midland Credit Management, Inc., 2018 WL 4184570, *4 (N.D.

  Ala. Aug. 31, 2018); Smith v. Portfolio Recovery Associates, LLC, 2019 WL 2236264,

  (M.D. Ga. May 23, 2019); see also Holzman v. Malcolm S. Gerald & Associates, Inc., 920

  F.3d 1264 (11th Cir. 2019) (rejecting Pantoja on other grounds).

         Unlike in Pantoja, in Cooper and Trichell, the debt collectors included statements

  that the law limits how long the debtor could be sued, followed by their statements that the

  creditor will not sue the debtor. The Cooper court explained the relevance of this important

  distinction:

                 By contrast, in this case, the collection letters include a
                 sentence stating that the law limits how long a debtor can be
                 sued on a debt. This sentence draws a connection between the
                 legal unenforceability of the debt and the debt collector’s
                 promise not to sue. Cf. Buchanan, 776 F.3d at 400 (suggesting
                 in dicta that including language stating that “[t]he law limits
                 how long you can be sued on a debt. Because of the age of your
                 debt, [the debt collector] will not sue you for it” would correct
                 “any possible misimpression by unsophisticated consumers”).
                 Accordingly, unlike in Pantoja, the collection letters here do
                 not deceptively or misleadingly imply that the debts are legally
                 enforceable.

         Here, like in Trichell and Cooper, RGS stated, “the law limits how long you can be

  sued on a debt. Because of the age of your debt,” the creditor will not sue you for it. RGS’s

  letter is not confusing or misleading.

  C.     RGS Has No Obligation to Include a Partial Payment Disclosure in Its Letters.

         Plaintiff argues RGS could have avoided liability by including a disclosure “that the

  underlying debt can potentially be revived if, for example, the consumer agreed to the



                                                5
Case 0:19-cv-61375-RAR Document 21 Entered on FLSD Docket 09/18/2019 Page 6 of 9



  “Resolution Offer” contained in the Collection Letter.” Response at P. 11 (emphasis in

  original). However, plaintiff’s own proposed language only serves to highlight the pitfalls

  of including such a disclosure.

           Plaintiff’s proposed disclosure language is exactly the type of statement that would

  violate the FDCPA. First, it contains several conditional words that the LeBlanc Court

  warned would cause multiple inferences. LeBlanc, 601. F.3d at 1196. Second, simply

  taking advantage of the “Resolution Offer” presented in the letter would not revive the

  statute of limitations under Florida law, so including such a warning would be false.

  Madinya, 2018 WL 6590829 at *3. Finally, including only one example of how the statute

  of limitations might be revived would leave the language open to multiple interpretations

  because the least sophisticated consumer would be left wondering about the consequences

  of paying less than or more than the resolution offer presented.3 Gomes, 2018 WL 4179059

  at *4.

           As the court recognized in Cooper, even if partial payment alone could revive the

  statute of limitations under Florida law, the fact RGS has explicitly stated the creditor will

  not sue is viewed as a promise and, thus, RGS had no further obligation to disclose the

  possible effects of a partial payment. Cooper, 2018 WL 6517448 at *4 (“It is difficult to



  3
    Moreover, collection agencies may not provide legal advice to consumers, or they would be engaging in
  the unlicensed practice of law. See, e.g. Landes v. Cavalry Portfolio Services, LLC, 774 F. Supp. 2d 800,
  806 (E.D. Va. 2011) (“tasking [debt collectors] with interpreting the complex provisions of the federal tax
  code and then applying its interpretations to the varying circumstances of individual consumers like Landes
  would constitute the unauthorized—and potentially criminal—practice of law.”); see also The Florida Bar
  v. Rapoport, 845 So. 2d 874, 877 (Fla. 2003) (“giving of legal advice” is the practice of law); see also The
  Florida Bar v. Schramek, 616 So. 2d 979, 984 (Fla. 1993) (non-lawyer who “provides legal advice
  regarding . . . the appellate process” engaged in unauthorized practice of law.).


                                                       6
Case 0:19-cv-61375-RAR Document 21 Entered on FLSD Docket 09/18/2019 Page 7 of 9



  see the harm in requesting a voluntary payment of a debt that is time-barred but not

  extinguished if (1) the consumer is informed (as Cooper was) that the debt is time-barred

  and (2) the debt collector has promised not to sue the consumer on the debt and would thus

  violate that promise if it used the partial payment to restart the statute of limitations and

  sue the debtor.”); see also Motion at PP. 14–15. If RGS had stated both RGS and the

  creditor will not sue, then followed with “but a partial payment may revive the statute of

  limitations”—this could create multiple inferences and confuse the least sophisticated

  consumer. LeBlanc, 601 F.3d at 1196–97. And, because one of the possible interpretations

  of the proposed disclosure—that a partial payment would in fact revive the statute—is

  actually false under Florida law, that type of disclosure would violate the FDCPA. See 15

  U.S.C. § 1692e; Fla. Stat. § 95.04.

         Simply put, RGS explicitly promised neither it nor the creditor would sue plaintiff.

  RGS was not obligated to make any further disclosures.

  D.     This Court Must Disregard Plaintiff’s Allegations And Evidence Outside the
         Pleadings.

         In a Hail Mary attempt to argue RGS has somehow violated the FDCPA despite the

  clear time-barred debt disclosures provided in its letter, plaintiff argues new theories of

  liability and evidence the Court cannot consider at this stage. In her Response, plaintiff for

  the first time alleges

                 Settling a debt for less than the full amount is notated
                 differently on a consumer’s credit report than debts that are
                 paid in full, whereby the former is more harmful to a debtor’s
                 credit than the latter. Further, when a debtor settles a debt for
                 less than the full amount, the debtor is subject to certain tax
                 consequences, in that, depending how much less the


                                                7
Case 0:19-cv-61375-RAR Document 21 Entered on FLSD Docket 09/18/2019 Page 8 of 9



                underlying debt is settled for, the consumer will be taxed on
                the difference between the full amount and the settlement
                amount.

  Doc. 1 at PP. 5–6. New allegations may not be considered in a response to a motion to

  dismiss.

         Regardless, plaintiff’s new allegation fails because RGS’s letter explicitly stated the

  account would not be reported to any credit reporting agency. Doc. 1 at Ex. A. For the

  same reasons RGS is not obligated to include a partial payment disclosure, RGS was also

  not required to inform plaintiff of potential credit reporting consequences that would not

  happen in this instance.

         Plaintiff also attempted to introduce extraneous evidence the Court cannot consider

  here. Plaintiff included an excerpt taken out of context from a letter plaintiff alleges RGS

  sent to a different consumer regarding a different debt in an apparent attempt to

  demonstrate RGS uses what the plaintiff considers to be “proper” disclosure in other letters.

  Response at P. 13. However, that letter was not presented in its whole form, was not

  attached to the complaint, and was possibly sent to a consumer residing in a different state

  under different state laws. The only issue before this Court is whether RGS’s letter attached

  to plaintiff’s Complaint violates the FDCPA. This issue can be, and should be, decided as

  a matter of law in favor of RGS.

         WHEREFORE, Defendant, Radius Global Solutions LLC, respectfully requests this

  Court enter an order granting Defendant’s Motion for Judgment on the Pleadings,

  dismissing plaintiff’s Complaint with prejudice, and entering judgment in favor of RGS,

  and for such other relief as this Court deems proper.


                                                8
Case 0:19-cv-61375-RAR Document 21 Entered on FLSD Docket 09/18/2019 Page 9 of 9



  Dated: September 18, 2019
                                            Respectfully submitted,

                                            /s/ Ashley Wydro
                                            Ashley Wydro, Esq.
                                            Florida Bar No. 0106605
                                            Dayle M. Van Hoose, Esq.
                                            Florida Bar No. 0016277
                                            SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.C.
                                            3350 Buschwood Park Drive, Suite 195
                                            Tampa, Florida 33618
                                            Telephone: (813) 440-5327
                                            Facsimile: (877) 334-0661
                                            awydro@sessions.legal
                                            dvanhoose@sessions.legal

                                            Attorneys for Defendant,
                                            Radius Global Solutions LLC


                               CERTIFICATE OF SERVICE

         I certify that on this 18th day of September 2019, a copy of the foregoing was filed

  electronically in the ECF system. Notice of this filing will be sent to the parties of record

  by operation of the Court’s electronic filing system, including plaintiff’s counsel as

  described below.

                                      Jibrael S. Hindi, Esq.
                                      Thomas J. Patti, Esq.
                              The Law Offices of Jibrael S. Hindi
                                 110 SE 6th Street, Suite 1744
                                Fort Lauderdale, Florida 33301
                                    jibrael@jibraellaw.com


                                            /s/ Ashley Wydro
                                            Attorney




                                               9
